DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to Species II non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

Miscellaneous
The Applicant has cancelled claims 5, 16 and claims 18-21 are cancelled as being non-elected as seen about; therefore, only claims 1-4, 6-15 and 17 remain for this Office Action.

Allowable Subject Matter
Claims 1-4, 6-15 and 17 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a radome for use with an automotive radar antenna, comprising: a cover configured to cover a printed circuit board (PCB) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array and at least one receive radiating element array; said cover comprising a first substantially hallow half cylinder portion located over said at least one transmit radiating element array; said cover comprising a second substantially hallow half cylinder portion located over said at least one receive radiating element array; and wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array, respectively, are incident thereon at a substantially perpendicular angle, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-4 and 6-8 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of an automotive vehicle radar antenna, comprising: a housing mountable on an automotive vehicle and having an interior, said housing configured to secure within said interior a printed circuit board (PCB) on which a plurality of radiating element arrays are formed, including at least one transmit radiating element array and at least one receive radiating element array; a radome configured to cover and enclose said PCB; 412480.0037said radome comprising a first substantially hallow half cylinder portion located over said at least one transmit radiating element array; said radome comprising a second substantially hallow half cylinder portion located over said at least one receive radiating element array; and wherein said first substantially hallow half cylinder portion and said second substantially hallow half cylinder portion are configured such that electromagnetic waves radiating from said at least one transmit radiating element array and said at least one receive radiating element array, respectively, are incident thereon at a substantially perpendicular angle, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-15 and 17 are also allowed as being dependent on claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844